Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection Withdrawal
Applicant’s amendment of the title of the invention is acknowledged. Thus, the objection to title is withdrawn.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the lip has a constant outer diameter when the lip is not contact with the housing” in Claim 10 is not supported by the specification as originally filed.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (U.S. Patent No. 5,811,728).
	Regarding Claim 1
	FIG. 2 of Maeda discloses a waterproof casing comprising: a housing (29) having a through hole passing through a side wall of the housing; and a grommet (35) in the through hole and having elasticity (inherent for rubber), wherein the grommet has: a body that extends in an axial direction of the through hole; a flange (37) that extends radially outward from the body and faces a surface of the side wall; and a lip protruding from an outer surface of the body in a circumferential direction, the lip has: a high compression portion (27) in contact with a contact part (contact between 27 and inner surface of 29) of a wall surface of the through hole in a compressed state; and a low compression portion (flat portion of 35) adjacent to the high compression portion and at an opposite side of the high compression portion from the flange in the axial direction and having a lower compressed state than the high compression portion, the housing has an escape space (space between flat portion of 35 and inner surface of 29) that allows the low compression portion to expand radially outward, the escape space is adjacent to the contact part of the wall surface, and the contact part is between the flange and the escape space. 

	Regarding Claim 2
	FIG. 2 of Maeda discloses the low compression portion (flat portion of 35) is not in contact with the housing.

	Regarding Claim 3
	FIG. 2 of Maeda discloses the low compression portion (flat portion of 35) is in a non-compressed state.

	Regarding Claim 11
	FIG. 2 of Maeda discloses the outer diameter of the lip, when the lip is not contact with the housing, is larger than a smallest diameter of the through hole, a first part of the lip closer to the flange is compressed by the wall surface of the through hole to be the high compression portion, and a second part of the lip on a side of the first part opposite to the flange expands radially outward into the escape space to be the low compression portion.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Maeda, in view of Nagata (U.S. Patent Pub. No. 2011/0180319) of record.
	Regarding Claim 4
	Maeda discloses Claim 1. 
Maeda fails to disclose “the housing has a step forming the escape space on the wall surface, the lip has a first end adjacent to the flange and a second end opposite from the first end, and the low compression portion is defined by a part of the lip including the second end”.
	FIG. 2 of Nagata discloses a similar waterproof casing, wherein the housing (10) has a step forming the escape space on the wall surface, the lip has a first end adjacent to the flange (23) and a second end opposite from the first end, and the low compression portion is defined by a part of the lip including the second end. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Maeda, as taught by Nagata. The ordinary artisan would have been motivated to modify Maeda in the above manner for purpose of ensuring sealing properties (Para. 11 of Nagata).

	Regarding Claim 5
	FIG. 2 of Nagata discloses the low compression portion (20a) of the lip is disposed outside the through hole.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Maeda, in view of Yasuda (U.S. Patent Pub. No. 2002/0040802) of record.
	Regarding Claim 7
	Maeda discloses Claim 1. 
Maeda fails to disclose “an opening area of the through hole continuously changes in the axial direction, the opening area gets larger as being farther from the flange, the wall surface is inclined with respect to the axial direction and forms the escape space”.
	FIG. 1 of Yasuda discloses a similar waterproof casing, comprising: an opening area of the through hole (31) continuously changes in the axial direction, the opening area gets larger as being farther from the flange, the wall surface is inclined with respect to the axial direction and forms the escape space. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Maeda, as taught by Yasuda. The ordinary artisan would have been motivated to modify Maeda in the above manner for purpose of preventing deterioration of the waterproof properties (Para. 6 of Yasuda).

Claims 6 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Maeda, in view of Uchiyama (U.S. Patent Pub. No. 2017/0373429) of record.
	Regarding Claim 6
	Maeda discloses Claim 1. 
Maeda fails to disclose “the housing has a plurality of recesses defined on the wall surface and arranged in the axial direction, the escape space is defined by each of the plurality of recesses, and the low compression portion is disposed in each of the plurality of recesses”.
	FIG. 1 of Uchiyama discloses a similar waterproof casing, wherein the housing (10) has a plurality of recesses defined on the wall surface and arranged in the axial direction, the escape space is defined by each of the plurality of recesses, and the low compression portion (37/38) is disposed in each of the plurality of recesses. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Maeda, as taught by Uchiyama. The ordinary artisan would have been motivated to modify Maeda in the above manner for purpose of improving the reliability of sealing function (Para. 5 of Uchiyama).

	Regarding Claim 9
	FIG. 1 of Uchiyama discloses the grommet has a bellows (21) having a cylindrical shape, the bellows extends radially inward from the body the bellows is capable of expansion and contraction in the axial direction, the bellows holds an insertion member for being inserted in the through hole, and an opening end of the bellows is located on a side where the flange is located.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Maeda, in view of Einck (U.S. Patent No. 6,462,666) of record.
	Regarding Claim 8
	Maeda discloses Claim 1, wherein the housing has a first housing having the through hole. 
Maeda fails to disclose “a second housing having a second hole” and “the first housing is attached in the second hole of the second housing”.
	FIG. 4 of Einck discloses a similar waterproof casing, wherein the housing has a first housing (1) having a through hole; and a second housing having a second hole, and the first housing is attached in the second hole of the second housing (21). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Maeda, as taught by Einck. The ordinary artisan would have been motivated to modify Maeda in the above manner for purpose of providing housing and electric connection panel for sump pump (Col. 1, Lines 41-59 of Einck).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Maeda, in view of Murakami (U.S. Patent Pub. No. 2012/0321489).
	Regarding Claim 10
	Maeda discloses Claim 1, wherein the housing has a first housing having the through hole. 
Maeda fails to disclose “the lip has a constant outer diameter when the lip is not contact with the housing”.
	FIG. 5 of Murakami discloses a similar waterproof casing, wherein the lip (23) has a constant outer diameter when the lip is not contact with the housing. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Maeda, as taught by Murakami. The ordinary artisan would have been motivated to modify Maeda in the above manner for purpose of easy to manufacture.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892